Title: To James Madison from John Trumbull, 1 October 1823 (letter not found)
From: Trumbull, John
To: Madison, James


        ¶ From John Trumbull. Letter not found. 1 October 1823, New York. Offered for sale in the American Art Association, Catalogue of President Madison’s Correspondence from American Statesmen and PatriotsAmerican Art Association, Illustrated Catalogue of President Madison’s Correspondence from American Statesmen and Patriots … Collection of the Late Frederick B. McGuire (New York, 1917)., 26 Feb. 1917, item 152, where it is described as a two-page autograph letter signed, with the following extract: “When I had last the pleasure of seeing Mr. Todd, He assured me that He should again be in N York in a short time—and expecting to receive through him your instructions respecting your Copy of my Print of the Declaration of Independence. …
        “The Engraving is finished by Mr Durand of this City in a style which I think equal to most of the fine works of Europe: and when it is considered that He is now only 26 Years of Age and has never been out of the Country: I think his Name may stand high on the List of those who have done honor to this Country by their Talents.
        “The painting of the Resignation of General Washington is very far advanced, and I propose, if I obtain a sufficient number of Subscribers, to have it also engraved, as a Companion to the Declaration: Will you permit me to place your Name upon my list of Subscribers next to that of Mr Jefferson … I have taken the Liberty (which I trust you will not disapprove) of placing you among the Spectators: it is a Painter’s licence, which I think the occasion may well justify. …”
        For JM’s subscription for a print of Trumbull’s painting Declaration of Independence, see JM to Trumbull, 10 Jan. 1818, PJM-RSDavid B. Mattern et al., eds., The Papers of James Madison: Retirement Series (3 vols. to date; Charlottesville, Va., 2009–)., 1:202–3. Asher Brown Durand (1796–1886) began his artistic career as an engraver and went on to become a painter of the Hudson River School. In 1833 Durand visited Montpelier and painted a portrait of JM, which is owned by the New-York Historical Society (James K. Paulding to JM, 18 Sept. 1833 [CSmH]; JM to Charles Bonnycastle, 26 Sept. 1833 [DLC]).
      